Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The foreign and non-patent literature listed in the information disclosure statement of 11 November 2021 and not found in this application are found in the parent application 15/762146.
Specification
	The disclosure is objected to because of the following informalities:
	The status of the parent application listed in paragraph [001] needs to be updated.
	The disclosed first step of “synthesizing a first compound in a predetermined position”,
as taught in paragraph [016], is confusing as to how this actually accomplished since there is no
teaching in the specification of forming the first compound in any particular position. It is simply
formed by a precipitation reaction between the cation and anion precursors which occurs in a
reaction system as shown by the examples. This means that the precipitated compound is not
formed in any particular position and there is no indication that the position where the first
compound is formed can be predetermined. Appropriate correction is required.
	The lengthy specification has not been checked to the extent necessary to determine the
presence of all possible minor errors. Applicant’s cooperation is requested in correcting any
errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications
subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had
possession of the claimed invention.
	The teaching in the process of claim 10 that the second and first compounds have the
same alloy composition is not found in the specification. Therefore, this claim limitation is
described in the specification in such a way as to reasonably convey to one skilled in the relevant
art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the
inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 12 includes cadmium cyanide as a cadmium precursor. Paragraphs [027] and
[095], which teach the cadmium precursor do not include cadmium cyanide. Thus this claim
limitation is described in the specification in such a way as to reasonably convey to one skilled in
the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA 
35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.
112, the applicant), regards as the invention.
	The first step in claim 10, and which is implicitly in dependent claims 11-17, teaches
“synthesizing a first compound in a predetermined position”. This step is indefinite since it
unclear as to how this actually accomplished since there is no teaching in the specification of
forming the first compound in any particular position. It is simply formed by a precipitation
reaction between the cation and anion precursors which occurs in a reaction system as shown by
the examples. This means that the precipitated compound is not formed in any particular position
and there is no indication that the position where the first compound is formed can be
predetermined.
	The process of claims 10-17 is also indefinite as to how a cation exchange reaction
occurs between the first and second compounds when the first and second compounds have the
same alloy composition.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 and 19-22 of prior U.S. Patent No. 11,401,469. This is a statutory double patenting rejection.
The claimed and patented quantum dots, methods and semiconductor devices are directed to the same subject matter. The difference in variable naming between patented claim 4 and pending claim 8 and patented claim 5 and pending claim 9 do not affect what is being claims since x0A and x0B in claim 8 have the same definition as x0C and x0D in patented claim 4 and since x0C and x0D in claim 9 have the same definition as x0E and x0F in patented claim 5. While the claims do not teach the subject matter of claim 4, column 9, lines 2-8 define the claimed unit-cell film, or layer, as having the structure of pending claim 4. Thus the patented unit-cell layer inherently has the structure set forth on pending claim 4.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,203,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented process which has the same steps as that in claims 10-17; patented quantum dot resulting from the process, and patented semiconductor device, which can the same as those of claim 19, comprising the produced quantum dot suggest the claimed quantum dots, process and semiconductor device since the patented quantum dot can experience alternate blue-shift and red-shift. While the claimed do not teach the structure of the patented quantum dot having alternate blue-shift and red-shift; column 10, line 63 through column 11, line 36 teaches the structure for these patented quantum dots and the disclosed structure is identical to that in claims 1, 10 and 18 of this application. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of U.S. Patent No. 11, 401,469. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of patented claims 16-18 are all taught in claim 15 and thus the combination of the subject matter of patented claims 16-18 suggest that of claim 15 in this application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/15/22